Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 13-19 and 21-28 are currently pending. Claim 13 has been amended by Applicants’ amendment filed 03-28-2022. Claim 20 has been canceled by Applicants’ amendment filed 03-28-2022. No claims have been added by Applicants’ amendment filed 03-28-2022. 

Applicant's election without traverse of Group I, claims 13-28, directed to a method for analyzing compounds; and
Species (A): wherein enzyme-modulating compounds comprise primer sequences (claim 17),
Species (B): wherein the species of reaction is an amplification reaction (claim 18),
Species (C): wherein the species of gene product is cDNA (claim 23), in the reply filed June 26, 2019 was previously acknowledged.  

Claims 15, 16, 19, 24 and 25 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

Please Note: Applicant previously canceled instant claims 1-12 and added new claims 13-28, in the reply filed 12-21-2018. New independent claim 13 appeared to recite a process that was consistent with canceled claim 1, such that new independent claim 13 was examined on the merits. 

The claims are examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 13, 14, 17, 18, 21-23 and 26-28 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application is a US Patent Application, filed on August 17, 2018, is a CON of US Patent Application No. 12/770,006, filed April 29, 2010 (US Patent No. 10052605), which is a CON of US Patent Application No. 11/238,257, filed September 29, 2005 (now US Patent No. 7718578), which is a CON of PCT/GB2004/001352, filed March 31, 2004, which claims the benefit of United Kingdom Patent Application No. 0307428.3, filed March 31, 2003.

Acknowledgment was made of applicant's claim for foreign priority based on an application filed in the United Kingdom on March 31, 2003. Applicant filed a certified copy of the United Kingdom Patent Application 0307428.3 in US Patent Application No. 11/238,257.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 28, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102(b)
The rejection of claims 13, 14, 17, 18, 22, 23 and 26-28 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Griffiths et al. (International Patent Application WO0040712, published July 13, 2000) as evidenced by Sigma-Aldrich (Millipore Sigma, 2022, 1-2).
Griffiths et al. do not specifically exemplify that the reaction is performed in a microfluidic channel.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Double Patenting
(1)	The provisional rejection of claims 13, 14, 17, 18, 21-23 and 26-28 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-12 of copending US Patent Application No. 16/210,523 for the reasons of record.


(2)	The rejection of claim 13, 14, 17, 18, 21-23 and 26-28 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(a)	Claims 1-17 of US Patent No. 9448172;
	(b)	Claims 1-13 of US Patent No. 10151698; 
	(c)	Claims 1-10 of US Patent No. 10052605;
	(d)	Claims 1-21 of US Patent No. 7252943;
	(e)	Claims 1-23 of US Patent No. 7582446;
	(f)	Claims 1-14 of US Patent No. 8367326;
	(g)	Claims 1-12 of US Patent No. 9528106;
	(h)	Claims 1-17 of US Patent No. 9925504; and
	(i)	Claims 1-10 of US Patent No. 98939890 for the reasons of record.

Response to Arguments
Applicant’s arguments filed March 28, 2022 requests that the double patenting rejection be held in abeyance. Because Applicants have not responded to the merits of the Double Patenting rejections, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 13, 14, 17, 18, 21-23 and 26-28 is maintained under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 is indefinite for the recitation of the term “the microcapsules” in line 12. There is insufficient antecedent basis for the term “the microcapsules” in the claim because claim 1, line 2 recites the term “a plurality of aqueous microcapsules”. The Examiner suggests that Applicant amend the claim to recite, for example, “having occurred in the plurality of aqueous microcapsules”.
	Claims 14, 17, 18, 20, 22, 23 and 26-28 are indefinite insofar as they ultimately depend from claim 13.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 13, 14, 17, 18, 21-23 and 26-28 is maintained under 35 U.S.C. 103(a) as being unpatentable over Quake et al. (US Patent Application Publication 20020058332, published May 16, 2002; of record) in view of Griffiths et al. (International Patent Application WO99/02671, published January 21, 1999; effective filing date July 7, 1997; of record). 
Regarding claims 13 (in part), 14, 20 and 27, Quake et al. teach devices and methods to compartmentalize small droplets of aqueous solution within microfluidic channels filled with oil (interpreted as forming an aqueous microcapsule within an immiscible oil; and microfluidic channel) (paragraph [0003], lines 3-6). Quake et al. teach that preferred embodiments are used to sort or evaluate molecules such as nucleic acids, proteins, or cells, such as bacteria or pathogens using the microfluidic devices and methods of the invention (paragraph [0004]). Quake et al. teach that individual particles or molecules can be separately compartmentalized inside individual droplets, such that the droplets can be analyzed, combined with other droplets (e.g., to react droplet contents) and/or sorted, as desired (interpreted as encompassing breaking without first sorting), wherein preferably, each droplet of the multi-phase mixture encapsulates a single particle (interpreted as not more than one microbead), such that molecules include, for example, polynucleotides, polypeptides, enzymes, substrates or mixtures thereof, cells or viral particles, or mixtures thereof (interpreted as multiple copies of an enzyme-modulating compound) (corresponding to forming an aqueous microcapsule; immiscible oil; substrate; enzyme; and multiple copies of an enzyme-modulating compound) (paragraphs [0012], lines 11-18; [0021]; and [0050]). Quake et al. teach that Figure 9 shows the results of sorting fluorescent beads, wherein the darker bar represents the ratio of red beads over the total number of beads sorted, and the lighter bar represents the ratio of blue beads over the total number of beads sorted (interpreted as sorting microbeads from each other) (paragraph [0032]; and Figure 9). Quake et al. teach that a signal is in the form of a marker that associates within or binds to a particular cell type, such that the signal acts to identify the cell has having a particular characteristic (e.g. a protein (receptor) or saccharide), wherein the reporter can bind to a structure on the surface or within the cell of interest, such that any cell to which the reporter is bound would be detectable by the detection region of the device as the cell flows past such region, including a flow cytometer (corresponding to flowing the microcapsule through a microfluidic channel; monitoring whether a reaction occurs; optical detection; performed in a fluid channel, claims 13) (paragraphs [0014], lines 1-4; and [0165]). Quake et al. teach a “reporter” is any molecule (or a portion thereof) that is detectable, or measurable, for example, by optical detection (interpreted as optical detection), wherein a reporter can include any substance on a cell that causes a detectable reaction, for example, by acting as a starting material, reactant, or a catalyst for a reaction which produces a detectable product (corresponding to optical detection) (paragraph [0062], lines 1-3 and 29-32). Quake et al. teach that in exemplary embodiments for detecting an sorting droplet contents, the droplets of the second fluid contains on average, no more than one particle, wherein the term “particles” means any substance that can be encapsulated within a droplet for analysis, reaction, or any operation according to the invention including beads ranging in size from 0.1 micron to 1 mm, wherein beads can also be used in sorting a library of compounds produced by combinatorial chemistry (corresponding to a no more than one microbead; and sorting microbeads according to activity, claims 13 and 14) (paragraphs [0058], lines 1-11; and [060], lines 22-24). Quake et al. teach that aqueous droplets are used as micro-reactors for chemical reactions (paragraph [0095]). Quake et al. teach that enzymes can be analyzed and/or sorted by the extent to which they catalyze chemical reaction of a substrate and, conversely, a substrate can be analyzed and sorted by the level of chemical reactivity catalyzed by an enzyme (interpreted as sorting microbeads according to activity of the enzyme-modulating compound attached to the microbeads, claim 13) (paragraph [0106], lines 12-16). Quake et al. teach that biological cells, living and dead, can be charged by using a surfactant such as sodium dodecyl sulfate (SDS); and that the extrusion fluid is an oil that contains a surfactant as an additive; and that the fluids used in the invention can contain additives such as surfactants including fluorinated oils (corresponding to the immiscible fluid comprises a surfactant, claim 27) (paragraphs [0060], lines 27-29; [0096]; and [0117]). Quake et al. teach that cells pass through the main flow pathway, which terminates through a common waste chamber; and that samples collected at the outlet region of the different branch channels contain pools of cells expressing defined levels of each of the three markers (corresponding to a common compartment; and pooled reaction products, claim 13) (paragraph [0162], lines 6-9). Quake et al. teach that when a droplet containing a desired molecule, cell or virion is detected, the flow can be slowed down and then reversed, to direct the droplet back into the detection region, from where it can be redirected (paragraph [0129], lines 10-14). Quake et al. teach that cells that produce a desired monooxygenase enzyme (such as P450 enzyme) can be detected in the presence of a suitable substrate, and can be collected according to the invention based on the ability of the enzyme to catalyze a reaction in which a detectable product is produced from the substrate (paragraph [0170], lines 10-16).
Regarding claims 21-23, Quake et al. teach that a nucleotide sequence typically carries genetic information, including information used by cellular machinery to make proteins and enzymes, wherein these terms include double or single stranded genomic and cDNA, RNA and/or any synthetic and genetically manipulated polynucleotide (corresponding to comprising a gene; a gene product; and cDNA, claims 21-23) (paragraph [0053], lines 4-9).
Regarding claim 26, Quake et al. teach that the term “label” can be used interchangeably with “reporter”, which is typically a dye, fluorescent, ultraviolet, or chemiluminescent agent, chromophore or radiolabel, any of which can be detected with or without some kind of stimulatory event (corresponding to a fluorescent signal) (paragraph [0062], lines 15-20).
Regarding claim 28, Quake et al. teach that by controlling the pressure difference between the oil and water sources at the droplet extrusion region, the size and periodicity of the droplets generated can be regulated; and that channels that have not be rounded (e.g., rectangular channels) produce monodisperse droplets with regular periodicity (interpreted as monodisperse, claim 28) (paragraphs [0115]; and [0296], lines 17-19).
Quake et al. do not teach breaking the plurality of aqueous microcapsules (instant claim 13, in part); or specifically exemplify a primer sequence (instant claim 17); or an amplification reaction (instant claim 18).
Regarding claims 13 (in part), 17 and 18, Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity that enables iterative applications and enables in vitro evolution of nucleic acids, wherein molecules having the desired characteristics (activity) can be isolated (interpreted as sorting microbeads from each other according to activity, claim 13) (Abstract; and pg. 1, lines 23-24). Griffiths et al. teach a method of screening a compound, comprising the steps of (a) preparing a repertoire of genetic element encoding gene product; (b) compartmentalizing genetic elements into microcapsules; (c) expressing the genetic elements to produce their respective gene products within the microcapsules; (d) sorting the genetic elements having the desired activity (interpreted as sorting microbeads from each other according to activity); and (e) contacting the gene product having the desired activity with the compound or compounds and monitoring the modulation of an activity of the gene product by the compound or compounds, wherein a genetic element is a molecule or molecular construct comprising a nucleic acid, including RNA and DNA, wherein the genetic element can be linked to one or more molecules or structures including proteins, chemical entities and groups, solid-phase supports and the like (pg. 4, lines 19-22; and pg. 9, lines 10-20). Griffiths et al. teach that the nucleic acids and activity of the encoded gene product of an organism are physically linked with the nucleic acids being confined within the cells which they encode (pg. 1, lines 10-12). Griffiths et al. teach that genetic elements linked to a substrate for the reaction being selected is dispersed to form a water-in-oil emulsion with typically one genetic element per aqueous compartment, where the emulsion can be produced from any suitable combination of immiscible liquids, preferably water and a hydrophobic, immiscible liquid (an 'oil') (corresponding to an single compound of a repertoire/single type  and emulsion/droplets within an immiscible fluid) (pg. 10, lines 5-8; Figure 1 and pg. 14, lines 32-35). Griffiths et al. teach that one way in which a nucleic acid molecule can be linked to a ligand or substrate is through biotinylation, which can be done by PCR amplification with 5’-biotinylation primer such that biotin and nucleic acid are covalently linked, wherein the biotinylated nucleic acid can be coupled to a polystyrene microbead that is coated with avidin or streptavidin (corresponding to primer; and amplification, claims 17 and 18) (pg. 20, lines 4-6 and 9-11). Griffiths et al. teach that the effective DNA or RNA concentration in the microcapsules can be artificially increased by various methods that are well-known in the art including the addition of chemicals such as polyethyleneglycol and a variety of gene amplification techniques including polymerase chain reaction (PCR) (corresponding to encompassing primers; and amplification, claims 17 and 18) (pg. 16, lines 24-31). Griffiths et al. teach that the genetic element can produce an enzyme capable of converting the substrate to product; and that when all reactions are stopped, the microcapsules are combined, the genetic elements encoding active enzymes can be enriched using an antibody or other molecules which binds or reacts specifically with a tag (corresponding to target enzymes structurally different; combining aqueous droplets; optical tag; binding partner and antibody) (pg. 21, lines 2-7). Griffiths et al. teach that in one embodiment, the genetic elements are sorted following pooling of the microcapsules into one or more common compartments, and that reactions are stopped and the microcapsules broken so that all of the contents of the individual microcapsules are pooled, such that selection for the modified genetic elements enables enrichment of the genetic elements encoding the gene product having the desired activity; and that the method can further comprise the step of identifying the compound or compounds capable of modulating the activity of the gene product, wherein this selection system can be configured to select for RNA, DNA or protein molecules (corresponding to breaking the plurality of aqueous microcapsules to pool the contents; pooling reaction products in a common compartment; and monitoring whether a reaction occurs, claim 13) (pg. 6, lines 9-15; and pg. 9, lines 21-27). Griffiths et al. also teach that a gene with a desired activity induces a change in the microcapsule containing the gene product and the genetic element encoding it, wherein this change, when detected, triggers the modification of the gene within the compartment (interpreted as conducting a reaction in the plurality of aqueous microcapsules), the reactions are stopped and the microcapsules broken so that all the contents of the individual compartments are pooled (interpreted as breaking the plurality of aqueous microcapsules to pool the contents in a common compartment without first sorting the aqueous microcapsules), and selection for the modified genetic elements enables enrichment of the genetic elements encoding the gene products having the desired activity (interpreted as sorting microbeads according to the activity of the enzyme-modulating compound attached to the microbeads, claim 13) (pg. 6, lines 24-31). Griffiths et al. teach in Figure 1, gene selection by compartmentalization, wherein (1) an in vitro transcription/ translation reaction mixture containing a library of genetic elements linked to a substrate for the reaction being selected is dispersed to form a water-in-oil emulsion (interpreted as aqueous microcapsules); (2) the genetic elements are transcribed and translated within their compartments; (3) proteins (or RNAs) with enzymatic activities convert the substrate into a product that remains linked to the genetic element (interpreted as an enzyme-modulating compound, and conducting a reaction); (4) the emulsion is broken (interpreted as breaking), all reactions are stopped and the aqueous compartments combined (interpreted as pooling in a common compartment); (5) genetic elements that are linked to the product are selectively enriched, amplified and characterized (interpreted as analyzing after pooling, and monitoring); or (6) linked to the substrate and compartmentalized for further founds of selection (corresponding to breaking the plurality of aqueous microcapsules; pooling reaction products; and common compartment, claim 13) (pg. 10, lines 3-15).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of isolating one or more genetic elements encoding a gene product having a desired activity and/or for screening a compound capable of modulating the activity of a gene product as exemplified by Griffiths et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the detectable reaction in the method of compartmentalizing individual particles or molecules within small droplets of aqueous solution within microfluidic channels filled with oil as disclosed by Quake et al. to include breaking the microcapsules and pooling the contents in the method of isolating one or more genetic elements encoding a gene product having a desired activity as taught by Griffiths et al. with a reasonable expectation of success in selecting and enriching the genetic elements encoding a gene product having a desired activity; and/or in using a microfluidic device to react, sort, analyze, detect, identify, select and/or combine molecules such as nucleic acids, proteins or cells within aqueous microcapsules that have undergone an enzyme catalyzed reaction, including aqueous microcapsules that contain a detectable product and/or that possess a predetermined characteristic.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 28, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) none of the prior art references report pooling and breaking microcapsules in a common compartment without first sorting the microcapsules followed by using microbeads to sort reaction products, such that Quake does not report sorting products after pooling; and Griffiths and Song cannot remedy Quake (Applicant Remarks, pg. 5, last full paragraph; and last partial paragraph; and pg. 6, first partial paragraph); and (b) modifying Quake to include breaking the droplets prior to analysis because would have rendered Quake inoperable because Quake’s microfluidic device is designed to sort reaction products as they are capture by droplets (Applicant Remarks, pg. 6, first full paragraph through third full paragraph).
Regarding (a), as noted in MPEP 2145(IV), none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, the courts have held that rearrangement of steps is obvious in the absence of unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious). Applicant’s assertion that none of the prior art references report pooling and breaking microcapsules in a common compartment without first sorting the microcapsules, followed by using microbeads to sort reaction products, is not persuasive. Quake et al. teach:  
(i)	a microfluidic device for analyzing and/or sorting biological materials including particles (interpreted as sorting microparticles); 
(ii)	that Figure 9 shows the results of sorting fluorescent beads, wherein the darker bar represents the ratio of red beads over the total number of beads sorted, and the lighter bar represents the ratio of blue beads over the total number of beads sorted (interpreted as sorting microbeads from each other).
(iii)	that aqueous droplets within an immiscible liquid are used as micro-reactors for chemical reactions (interpreted as aqueous microcapsules; and conducting a reaction); and 
(iv)	that the individual particles or molecules can be separately compartmentalized inside individual droplets, which can be analyzed, combined with other droplets (e.g., to react droplet contents) and/or sorted, as desired (interpreted as aqueous microcapsules; conduction a reaction within the microcapsule; and encompassing breaking without first sorting). 

Griffiths et al. teach: 
	(i)		that the genetic elements are sorted following pooling of the microcapsules into one or more common compartments, such that the reactions are stopped and the microcapsules broken so that all the contents of the individual compartments are pooled; and selecting for the modified genetic elements enables enrichment of the genetic elements encoding the gene product having the desired activity, such that the genetic elements are sorted following pooling of the microcapsules into a common compartment (interpreted as breaking the aqueous microcapsules; pooling the contents, and then sorting); and
	(ii)	that the genetic element can be linked to one or more molecules including solid-phase supports such as magnetic beads (interpreted as microbeads).
	Thus, the combined references of Quake et al. and Griffiths et al. teach all of the limitations of the claims including breaking the microcapsules, pooling the contents comprising reaction products into a common compartment, followed by sorting the microbeads as recited in instant claim 1. 
Assuming arguendo that the combined references do not teach the step of breaking the plurality of aqueous microcapsules to pool the contents comprising reaction products in a common compartment without first sorting the aqueous microcapsules, it is noted that the courts have held that rearrangement of steps is obvious in the absence of unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).
Thus, absent evidence of new or unexpected results stemming from the particularly recited order of steps in instant claim 13, the claimed timing for the steps of sorting, breaking and pooling would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. There is no evidence of record to suggest that the end result of carrying out the steps of (i) sorting the aqueous microcapsules; (ii) breaking the microcapsules; and then (iii) pooling the contents in a common compartment, will result in the analysis of different compounds as compared to the steps of (i) breaking the plurality of microcapsules, (ii) pooling the contents, and then (iii) sorting. Accordingly, absent evidence of new or unexpected results stemming from the particularly recited order of steps, the claimed methods would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding (b), please see the discussion supra including the Examiner’s response to Applicant’s arguments. Applicant’s assertion that modifying Quake to include breaking the droplets prior to analysis because would have rendered Quake inoperable because Quake’s microfluidic device is designed to sort reaction products as they are capture by droplets, is not persuasive. Quake et al. teach:
(i)	a microfluidic device for analyzing and/or sorting biological materials; and that the individual particles or molecules can be separately compartmentalized inside individual droplets, which can be analyzed, combined with other droplets (e.g., to react droplet contents) and/or sorted, as desired.

Thus, the step of “sorting” (and/or the timing of “sorting”) is clearly optional according to the teachings of Quake et al. (See; Abstract, lines 1-2; and paragraph [0012]). The step of “sorting” can clearly take place at any of one or more time-points including before microcapsules are pooled, after the microcapsules are pooled, and/or downstream if the products are re-encapsulated after breaking, separating, isolating and/or analyzing. Clearly, the method of Quake et al. can be modified depending upon the specific device, reaction, biological molecules, particles, reaction conditions, screening method and/or analysis technique desired. Thus, modifying the method of Quake et al. to exclude sorting the plurality of aqueous microcapsules before breaking them in order to pool the contents of the plurality of microcapsules in a common compartment, does not render the device of Quake et al. inoperable or unsatisfactory for its intended purpose. Thus, the combined references of Quake et al. and Griffiths et al. teach all of the limitations of the claims, and a prima facie case of obviousness has been established.

Conclusion
Claims 13, 14, 17, 18, 22, 23 and 26-28 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639